UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-6629


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAVE ANDRAE    TAYLOR,   a/k/a    Indian,     a/k/a   Nicholas,   a/k/a
Spike,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00145-REP-2)


Submitted:    August 18, 2011                  Decided:    August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.   Michael Arlen Jagels,
Special Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dave    Andrae   Taylor    challenges    the    district    court’s

orders rejecting his efforts to revisit an earlier order denying

his       motion     for   reduction     of     sentence     under   18    U.S.C.

§ 3582(c)(2)       (2006).     Because    the    district    court   lacked   the

authority to revisit its earlier § 3582 order, we affirm. ∗                   See

United States v. Goodwyn, 596 F.3d 233, 235-36 & n.* (4th Cir.),

cert. denied, 130 S. Ct. 3530 (2010).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




      ∗
       Taylor       also noted an appeal from the district court’s
order denying       his motion for recusal.   By failing to challenge
this order in      his informal brief, Taylor has forfeited review of
this order.        See 4th Cir. R. 34(b) (“The court will limit its
review to the      issues raised in the informal brief.”).



                                         2